Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on December 6, 2022 is acknowledged.  The traversal is on the ground(s) that
“
Here, the Examiner provides no explanation whatsoever in the Office Action as to why a serious burden exists in the above-identified application, much less with respect to any of the above-quoted factors. More particularly, when reading the first paragraph appearing on page 3 of the Office Action, no such explanation exists with regard to (1) separate classification thereof; (2) separate status in the art when they are classifiable together; or (3) a different field of search, as required by the MPEP. The Office Action merely asserts the conclusory statement that "The plural species, if [e]xamined together, require an expanded search and claim analysis increasing time to first action." This is insufficient to properly establish that there is a serious burden without requiring a species election. Therefore, because the Office Action failed to provide an explanation why there would allegedly be a serious burden on the Examiner if the election were not required, the species election requirement is improper, and Applicant respectfully requests that it be withdrawn.
“
This is not found persuasive because Applicant’S Specification in at least [0014]-[0024] discuss multiple species that, if examined together, xapnd the search at the time to first action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-12, 14, 15, 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj; Daemian et al. (US 20170306493 A1). Raj teaches a reactor system (Figure 2A) comprising: a first reaction chamber (220a; Figure 2A,2B); a first remote plasma unit (left 236; Figure 2A) fluidly coupled to the first reaction chamber (220a; Figure 2A,2B); and a gas distribution assembly (234+volume within 226+228; Figure 2A) that receives activated species from the first remote plasma unit (left 236; Figure 2A), wherein the gas distribution assembly (234+volume within 226+228; Figure 2A) comprises: a gas distribution device (234; Figure 2A,2B-Applicant’s 108; Figure 1); a gas expansion area (volume within 226; Figure 2A,2B-Applicant’s 110; Figure 1); and a showerhead plate (228; Figure 2A,2B-Applicant’s 112; Figure 1) downstream of the gas distribution device (234; Figure 2A,2B-Applicant’s 108; Figure 1) and the expansion area (volume within 226; Figure 2A,2B-Applicant’s 110; Figure 1), and wherein the gas distribution device (234; Figure 2A,2B-Applicant’s 108; Figure 1) distributes the activated species within the gas expansion area (volume within 226; Figure 2A,2B-Applicant’s 110; Figure 1), as claimed by claim 1
Raj further teaches:
The reactor system (Figure 2A) of claim 1, wherein the gas distribution device (234; Figure 2A,2B-Applicant’s 108; Figure 1) comprises one or more holes (not shown; Figure 2A,2B; [0023]-[0024]), as claimed by claim 2
The reactor system (Figure 2A) of claim 1, wherein the gas distribution device (234; Figure 2A,2B-Applicant’s 108; Figure 1) comprises one or more radially extending channels (cone shaped channel; Figure 2A,2B), as claimed by claim 3
The reactor system (Figure 2A) of claim 1, further comprising a second reaction chamber (220B; Figure 2A,2B) fluidly coupled to the first remote plasma unit (left 236; Figure 2A), as claimed by claim 9
The reactor system (Figure 2A) of claim 1, further comprising a second reaction chamber (220B; Figure 2A,2B) and a second remote plasma unit (right 236; Figure 2A) fluidly coupled to the second reaction chamber (220B; Figure 2A,2B), as claimed by claim 10
The reactor system (Figure 2A) of claim 9, wherein the first reaction chamber (220a; Figure 2A,2B) and the second reaction chamber (220B; Figure 2A,2B) comprise a common base (210; Figure 2A), as claimed by claim 11
The reactor system (Figure 2A) of claim 9, further comprising an exhaust line (212; Figure 2A), wherein the first reaction chamber (220a; Figure 2A,2B) and the second reaction chamber (220B; Figure 2A,2B) are fluidly coupled to the exhaust line (212; Figure 2A), as claimed by claim 12
The reactor system (Figure 2A) of claim 1, further comprising a hydrogen source (not shown; [0036]) coupled to the first remote plasma unit (left 236; Figure 2A), as claimed by claim 14
The reactor system (Figure 2A) of claim 1, further comprising a gas source (240; Figure 2A; [0025]) coupled to the reactor system (Figure 2A) between the first remote plasma unit (left 236; Figure 2A) and the first reaction chamber (220a; Figure 2A,2B), as claimed by claim 15
A reactor system (Figure 2A) comprising: a first reaction chamber (220a; Figure 2A,2B); a first remote plasma unit (left 236; Figure 2A) fluidly coupled to the first reaction chamber (220a; Figure 2A,2B); a first gas distribution assembly (left 234+left volume within 226+left 228; Figure 2A) that receives activated species from the first remote plasma unit (left 236; Figure 2A), wherein the first gas distribution assembly (left 234+left volume within 226+left 228; Figure 2A) comprises: a first gas distribution device (left 234; Figure 2A,2B-Applicant’s 108; Figure 1); a first gas expansion area (left volume within left 226; Figure 2A,2B-Applicant’s 110; Figure 1); and a first showerhead plate (left 228; Figure 2A,2B-Applicant’s 112; Figure 1) downstream of the first gas distribution device (left 234; Figure 2A,2B-Applicant’s 108; Figure 1) and the first gas expansion area (left volume within left 226; Figure 2A,2B-Applicant’s 110; Figure 1), wherein the first gas distribution device (left 234; Figure 2A,2B-Applicant’s 108; Figure 1) distributes the activated species within the first gas expansion area (left volume within left 226; Figure 2A,2B-Applicant’s 110; Figure 1); a second reaction chamber (220B; Figure 2A,2B); and a second gas distribution assembly (right 234+right volume within 226+righht 228; Figure 2A) that receives activated species from the first or a second remote plasma unit (right 236; Figure 2A), wherein the second gas distribution assembly (right 234+right volume within 226+righht 228; Figure 2A) comprises: a second gas distribution device (right 234; Figure 2A,2B-Applicant’s 108; Figure 1); a second gas expansion area (right volume within right 226; Figure 2A,2B-Applicant’s 110; Figure 1); and a second showerhead plate (right 228; Figure 2A,2B-Applicant’s 112; Figure 1) downstream of the second gas distribution device (right 234; Figure 2A,2B-Applicant’s 108; Figure 1) and the second expansion area (right volume within right 226; Figure 2A,2B-Applicant’s 110; Figure 1), and wherein the second gas distribution device (right 234; Figure 2A,2B-Applicant’s 108; Figure 1) distributes the activated species within the second gas expansion area (right volume within right 226; Figure 2A,2B-Applicant’s 110; Figure 1), as claimed by claim 22
The reactor system (Figure 2A) of claim 22, wherein the first reaction chamber (220a; Figure 2A,2B) and the second reaction chamber (220B; Figure 2A,2B) comprise a common base (210; Figure 2A), as claimed by claim 23
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Raj; Daemian et al. (US 20170306493 A1) in view of Fenwick; David et al. (US 20170314125 A1). Raj teaches aluminum oxide coating of the RPS ([0037]), however, Raj does not teach:
The reactor system (Figure 2A) of claim 1, wherein at least a portion of a surface of the gas distribution assembly (234+volume within 226+228; Figure 2A) is coated with aluminum oxide, as claimed by claim 4
The reactor system (Figure 2A) of claim 4, wherein a thickness of the aluminum oxide is between about 100 nm and about 1 pm, as claimed by claim 5
The reactor system (Figure 2A) of claim 1, wherein at least a portion of a surface of the gas distribution assembly (234+volume within 226+228; Figure 2A) is coated with yttrium oxide, as claimed by claim 6
The reactor system (Figure 2A) of claim 6, wherein a thickness of the yttrium oxide is between about 100 nm and about 1 pm, as claimed by claim 7
Fenwick teaches yttrium and aluminum oxide protective coatings of up to “a few Angstroms to about 10nm” ([0072]) on plasma-facing semiconductor process chamber components ([0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Raj to coat Raj’s plasma-facing process chamber components as taught by Fenwick.
Motivation for Raj to coat Raj’s plasma-facing process chamber components as taught by Fenwick is for “reducing defects and extending durability” as taught by Fenwick ([0003]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raj; Daemian et al. (US 20170306493 A1) in view of Paterson; Alexander M. et al. (US 20080178805 A1). Raj is discussed above. Raj does not teach the reactor system (Figure 2A) of claim 1, wherein the showerhead plate (228; Figure 2A,2B-Applicant’s 112; Figure 1) comprises a first set of holes (not shown; Figure 2A,2B; [0023]-[0024]) proximate a perimeter of the showerhead plate (228; Figure 2A,2B-Applicant’s 112; Figure 1) and a second set of holes (not shown; Figure 2A,2B; [0023]-[0024]) proximate a center of the showerhead plate (228; Figure 2A,2B-Applicant’s 112; Figure 1), wherein a diameter of the first set of holes (not shown; Figure 2A,2B; [0023]-[0024]) is greater than a diameter of the second set of holes (not shown; Figure 2A,2B; [0023]-[0024]), as claimed by claim 8.
Paterson teaches showerhead embodiments with hole diameter distributions as claimed (Figure 3B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Raj to use Paterson’s showerhead plate hole distributions as claimed.
Motivation for Raj to use Paterson’s showerhead plate hole distributions as claimed is for “introducing non-uiformity in flow rate distribution” as taught by Paterson ([0027]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raj; Daemian et al. (US 20170306493 A1) in view of Sandhu; Gurtej S. et al. (US 5246881 A). Raj is discussed above. Raj does not teach the reactor system (Figure 2A) of claim 12, wherein the exhaust line (212; Figure 2A) comprises a pressure sensor and a control valve.
Sandhu teaches a similar wafer processing system (Figure 1) including an exhaust line (22; Figure 1) comprises a pressure sensor (23) and a control valve (26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Raj to add Sandhu’s pressure sensor (23) and a control valve (26) to Raj’s exhaust.
Motivation for Raj to add Sandhu’s pressure sensor (23) and a control valve (26) to Raj’s exhaust is for mainatining proper processing pressures as taught by Sandhu (column 3; line 54-column 4, line 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HIROCHI; Yukitomo (US 20170062254 A1) teaches a multi-chamber system similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Rudy Zervigon/Primary Examiner, Art Unit 1716